ICJ_155_SovereignRightsCaribbeanSea_NIC_COL_2017-11-15_ORD_01_NA_04_EN.txt.                      337 	




                              SEPARATE OPINION OF JUDGE GREENWOOD



                        1. I have voted against the decision that the fourth counter-claim sub-
                     mitted by Colombia is admissible and, while I have voted with the major-
                     ity in respect of the third counter-claim, my reasoning differs in certain
                     respects from that in the Order. In this opinion, I shall endeavour briefly
                     to explain the reasons for those differences.


                        2. According to Article 80, paragraph 1, of the Rules of Court, “[t]he
                     Court may entertain a counter-claim only if it comes within the jurisdic-
                     tion of the Court and is directly connected with the subject-­matter of the
                     claim of the other party”. The two requirements laid down in the para-
                     graph are cumulative. They are also distinct. There is, however, an impor-
                     tant relationship between them which is not fully reflected in the present
                     Order.
                        3. With regard to the requirement that the counter-claim “comes
                     within the jurisdiction of the Court”, the first issue raised by the present
                     case is whether, as Colombia asserts, it is sufficient that the Court had
                     jurisdiction over the principal claim at the time the Application was filed
                     and that the counter-claim comes within the scope of the relevant juris-
                     dictional instrument, or whether, as maintained by Nicaragua, it has to
                     be established that the Court would have jurisdiction at the date that the
                     counter-claim was filed had that counter-claim been brought on that day
                     as a principal claim in a fresh application.

                       4. The issue is important in the present case, because the Pact of
                     Bogotá, on which Nicaragua bases the jurisdiction of the Court over its
                     principal claim, ceased to be in force between Colombia and Nicaragua
                     on 27 November 2013, one day after Nicaragua filed its Application and
                     nearly three years before Colombia presented its counter-­claims. In its
                     Judgment on preliminary objections of 17 March 2016 (I.C.J. Reports
                     2016 (I), p. 3), the Court held that it had jurisdiction with regard to most
                     of Nicaragua’s principal claims, although not its claim that Colombia
                     had violated the obligation not to use, or threaten to use, force. Nei-
                     ther Party has suggested a basis of jurisdiction other than the Pact of
                     Bogotá.

                        5. The text of Article 80, paragraph 1, gives no clear indication regard-
                     ing the date at which jurisdiction in respect of a counter-claim must be
                     established. Nor has the matter come before the Court on any previous
                     occasion. In its Judgment on preliminary objections in Nottebohm in

                     52




4 CIJ1127.indb 384                                                                                  17/04/18 11:10

                     338 	sovereign rights and maritime spaces (sep. op. greenwood)

                     1953, however, the Court made an important statement of principle
                     regarding the effects of a lapse in the basis for jurisdiction after the filing
                     of an application. According to the Court,

                             “When an Application is filed at a time when the law in force
                          between the parties entails the compulsory jurisdiction of the
                          Court . . . the filing of the Application is merely the condition required
                          to enable the clause of compulsory jurisdiction to produce its effects
                          in respect of the claim advanced in the Application. Once this condi-
                          tion has been satisfied, the Court must deal with the claim; it has
                          jurisdiction to deal with all its aspects, whether they relate to jurisdic-
                          tion, to admissibility or to the merits. An extrinsic fact such as the
                          subsequent lapse of the Declaration, by reason of the expiry of the
                          period or by denunciation, cannot deprive the Court of the jurisdic-
                          tion already established.” (Nottebohm (Liechtenstein v. Guatemala),
                          Preliminary Objection, Judgment, I.C.J. Reports 1953, p. 123.)
                     This statement was not about counter-­claims (there were none in that
                     case). The context was a Guatemalan argument that the Court lacked
                     jurisdiction, because Guatemala’s declaration accepting the jurisdiction of
                     the Court had lapsed after the filing of the Application. Nevertheless, the
                     basis on which the Court rejected Guatemala’s argument is significant. As
                     the Court explained, the filing of the Application, on a date when there is
                     a basis for jurisdiction between the parties, is “the condition required to
                     enable the clause of compulsory jurisdiction to produce its effects in respect
                     of the claim advanced in the Application” and, once that condition is sat-
                     isfied, the Court must deal with “all aspects” of the claim.
                         6. The question is what is meant by all the aspects of the claim. The
                     Court in Nottebohm referred only to jurisdiction, admissibility and mer-
                     its. Yet, as a matter of principle, the jurisdiction to deal with the claim
                     itself must also embrace jurisdiction to deal with incidental proceedings,
                     such as a request for provisional measures of protection (which may be
                     made by either party). Like the majority of the Court, I consider that it
                     also embraces jurisdiction to deal with a counter-claim. Although a
                     ­counter-claim is an autonomous legal act, it is one which must have a
                      direct connection with the subject-­matter of the principal claim and is
                      dealt with in Section D of the Rules of Court, entitled “incidental pro-
                      ceedings”.
                         7. When a State exercises its right to file an application with the Court,
                      it undertakes an action which, as the Court explained in Nottebohm,
                      enables the jurisdictional instrument on which that State relies to produce
                      its legal effects, and to continue to produce those legal effects irrespective
                      of any subsequent lapse in, or change to, that jurisdictional basis. One of
                      the effects which is produced is that the applicant is exposed to the pos-
                      sibility of a counter-claim by the respondent. In my opinion, that e­ xposure
                      continues whether or not the title of jurisdiction on which the applicant
                      relied when it filed its application lapses or otherwise changes.

                     53




4 CIJ1127.indb 386                                                                                      17/04/18 11:10

                     339 	sovereign rights and maritime spaces (sep. op. greenwood)

                        8. To hold otherwise, as Nicaragua has suggested, would change the
                     very nature of a counter-claim. Instead of being an incidental step —
                     autonomous but nevertheless possessing a direct connection with the
                     principal claim — in the main proceedings, it would become a separate
                     proceeding, linked to the principal claim only by a form of truncated join-
                     der.
                        9. Moreover, the interpretation of Article 80 urged by Nicaragua risks
                     producing considerable unfairness. Nicaragua filed its Application in the
                     present case on the eve of the expiry of the Pact of Bogotá as a basis for
                     jurisdiction between itself and Colombia. In Nicaragua’s view, the fact
                     that the Pact ceased to be in force between the two States on the follow-
                     ing day does not affect the jurisdiction of the Court over all aspects of
                     Nicaragua’s claim but does operate to prevent any responsive counter-
                     claim by Colombia. It is true that Colombia would have had only itself to
                     blame for that situation; the Pact had ceased to have effect between
                     Colombia and Nicaragua because Colombia had chosen to denounce it in
                     November 2012 and that denunciation had taken effect on 27 November
                     2013. However, on Nicaragua’s argument, the same consequences would
                     have followed if it had been Nicaragua which had denounced the Pact but
                     had nevertheless filed its Application on the last possible day. A reading
                     of Article 80 of the Rules which would allow an applicant State that with-
                     drew its acceptance of the jurisdiction of the Court immediately after fil-
                     ing an application to gain all the benefits of the Nottebohm principle with
                     regard to its claims while avoiding the possibility of being subjected to a
                     counter-claim permits a fundamental distortion of the principle of equal-
                     ity between the parties.


                        10. I am therefore in full agreement with the decision of the Court on
                     the first jurisdictional issue. Where I differ is regarding the Court’s treat-
                     ment of the second jurisdictional issue in the case.
                        11. It is, of course, well established that a counter-claim must satisfy
                     the various requirements, such as limitations ratione temporis and ratione
                     materiae, in the relevant jurisdictional instrument. The Italian counter-
                     claim in Jurisdictional Immunities of the State (Germany v. Italy), Counter-
                     Claim, Order of 6 July 2010, I.C.J. Reports 2010 (I), p. 310, was held
                     inadmissible because it failed to satisfy the temporal requirements in the
                     1957 European Convention for the Peaceful Settlement of Disputes. In
                     the present case, the Court has engaged (in paragraphs 69‑76 of the
                     Order) in a careful analysis of whether the third and fourth counter-­
                     claims concerned disputes of a juridical nature (as required by Arti-
                     cle XXXI of the Pact) and whether each was a dispute which, in the
                     opinion of the Parties, could not be settled by direct negotiations (as
                     required by Article II of the Pact).




                     54




4 CIJ1127.indb 388                                                                                    17/04/18 11:10

                     340 	sovereign rights and maritime spaces (sep. op. greenwood)

                        12. It is at this point, however, that the Court fails, in my opinion,
                      properly to appreciate the relationship between the requirement of juris-
                     diction and the requirement that there be a direct connection between the
                     counter-claim and the subject-­matter of the principal claim. With regard
                     to Colombia’s third counter-claim, that direct connection seems to me to
                     be of the closest possible kind. In effect, the subject-­matter of the claim
                     and the subject-­matter of the counter-claim are one and the same. They
                     arise out of the same dispute. Since the Court has already held, in its
                     Judgment of 17 March 2016, that this dispute existed at the time the
                     Application was filed (I.C.J. Reports 2016 (I), pp. 31‑34, paras. 67‑79)
                     and that it was one which the Parties did not contemplate settling by
                     direct negotiations (ibid., pp. 37‑39, paras. 92‑101), to examine these
                     questions again in the present Order seems to me unnecessary and some-
                     what artificial. In reaching that conclusion, I am in no way suggesting
                     that the Court can generally assume that if the requirements for jurisdic-
                     tion laid down in the relevant jurisdictional instrument have been
                     satisfied in respect of the principal claim, then they are met in respect of
                     the counter-claim. That would plainly be wrong, as the analysis in
                     Jurisdictional Immunities demonstrates. All I am saying is that, where the
                     direct connection between the subject-­      matter of the claim and a
                     counter-claim is as close as it is with the third counter-claim in this case,
                     the analysis of the jurisdictional requirements in the context of the
                     principal claim may make it unnecessary to engage in a separate analysis
                     of the same requirements with regard to that counter-claim. Whether
                     that is so will depend upon the specific requirements in the relevant
                     ­jurisdictional instrument and the nature of the connection enjoyed by the
                      counter-claim with the subject-­matter of the principal claim.



                        13. Turning to the fourth counter-claim, I regret that I cannot agree
                     with the Court’s finding that this counter-claim is directly connected with
                     the subject-­matter of the principal claim (Order, para. 53). The Court
                     finds such a direct connection in the fact that, while the principal claim
                     concerns respect for Nicaragua’s rights in the exclusive economic zone
                     (EEZ), the counter-claim concerns the extent of that EEZ. It is true that
                     a use of straight baselines which encloses a substantial amount of mari-
                     time space as internal waters may have the effect of pushing further out
                     to sea the outer limit of the coastal State’s EEZ, although Nicaragua
                     denies that this is the case here (a matter on which it is both unnecessary
                     and inappropriate to comment). However, the status of the area in which
                     the incidents that lie at the heart of Nicaragua’s claim and Colombia’s
                     third counter-claim are said to have taken place would not be affected by
                     any decision regarding Nicaragua’s baselines. I agree that there is a dis-
                     pute between Colombia and Nicaragua regarding the latter’s decree
                     establishing a system of straight baselines, but that dispute is entirely
                     separate and distinct from the dispute which has given rise to the princi-

                     55




4 CIJ1127.indb 390                                                                                   17/04/18 11:10

                     341 	sovereign rights and maritime spaces (sep. op. greenwood)

                     pal claim and the third counter-claim and, in my opinion, the required
                     connection between Colombia’s fourth counter-claim and the subject-­
                     matter of the principal claim has simply not been made out. I have there-
                     fore voted against paragraph A (4) of the dispositif.




                     (Signed) Christopher Greenwood.




                     56




4 CIJ1127.indb 392                                                                               17/04/18 11:10

